Citation Nr: 0513035	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  04-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to service connection for pulmonary fibrosis, 
claimed as a residual of asbestos exposure.




ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from January 1963 to January 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for pulmonary fibrosis, claimed as 
a residual of exposure to asbestos.

The veteran initially requested a Travel Board hearing, but 
withdrew this request in October 2004.  38 C.F.R. § 20.704(e) 
(2004).

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159 (2004); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

An October 2002 note from Dr. "S." indicates that a chest 
X-ray of the veteran's right lung showed a mass that 
reflected the presence of pulmonary fibrositis.  Dr. "S." 
referred the veteran for a VA pulmonary function test, and VA 
pulmonary clinic progress notes reflect that the veteran was 
scheduled for pulmonary evaluation, but there is no 
indication that such an evaluation took place, or the reason 
it did not.  The veteran indicated in his statements that he 
was a gunner's mate aboard the U.S.S. Beale, and his DD 214, 
as well as the service personnel records obtained by the RO, 
support this assertion.  The veteran also claimed that he was 
exposed to asbestos when he worked in the machine shop aboard 
the U.S.S. Sierra, but the service personnel records do not 
show that he was ever aboard this vessel.  In addition, the 
veteran claimed that he was also exposed to asbestos when the 
U.S.S. Beale was in dry dock for repairs and that he had 
never exposed to asbestos in the years since service, but the 
RO did not attempt to verify either of these claims.

The veteran claimed entitlement to service connection for 
residuals of asbestos exposure, identifying pulmonary 
fibrositis as the specific disease entity.  The most common 
disease caused by exposure to asbestos is interstitial 
pulmonary fibrosis.  See VA Adjudication Procedure Manual, 
M21-1, Part VI, §7.21(a)(1).  Also, asbestos was used 
extensively in U.S. military ship construction, the latent 
period for manifestation of disease after exposure to 
asbestos is from 10 to 45 years or more, and exposure to 
asbestos need only be brief or indirect to cause pulmonary or 
other disorders in some circumstances.  M21-1, Part VI, 
§7.21(b)(2).  Thus, the veteran has a current disorder that 
may be associated with military service, but the record does 
not contain sufficient medical evidence to decide the claim, 
as the scheduled pulmonary function evaluation was never 
performed, for unknown reasons.  A remand is therefore 
required in order to afford the veteran a VA examination to 
determine the etiology of his pulmonary fibrositis, as well 
as to ensure compliance with all provisions VA's Adjudication 
Manual as to development of asbestos-related claims.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ascertain from the veteran when the 
U.S.S. Beale was in dry dock during his 
service on that ship.  Then, attempt to 
obtain a ship's history for the U.S.S. 
Beale for the period of time identified 
by the veteran.  Ships logs or other 
historical documents should be obtained, 
including from the Center for Unit 
Records Research (CURR), if possible.  
Specific evidence concerning any overhaul 
during this period should be obtained, if 
possible, to include the extent of the 
overhaul and how long the ship was in 
dry-dock.

2.  Ascertain from the veteran the nature 
and duration of all of his pre- and post-
service employment.

3.  After any additional evidence has 
been obtained, schedule a VA examination 
by an appropriate specialist who has had 
(if possible) experience with asbestos-
related diseases, if possible, to 
determine the nature and etiology of the 
veteran's current pulmonary disorder.  
The claims folder must be made available 
to the examiner, including the diagnosis 
of Dr. "S.", and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The examination 
should be performed in accordance with 
VA's Physician's Guide.

All indicated studies and diagnostic 
tests should be performed.  The examiner 
should identify the nature of the 
veteran's pulmonary disorder and indicate 
whether, considering the veteran's 
military and non-military work history, 
it is at least as likely as not that this 
disorder is related to exposure to 
asbestos during service, or otherwise 
related to service.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.  When this 
development has been completed, and if 
any benefits sought are not granted, the 
case should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case 
(SSOC).

The veteran need take no further action until he is 
further informed.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the 
requested development.  The veteran has the right to 
submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


